Cook, J.,
delivered the opinion of the court.
This action is predicated upon the alleged reckless, wanton, and willful negligence of the appellant railroad company in the transportation of the corpse of appellee’s two months old infant. The record shows that the box inclosing the corpse was delivered to the agent of "the company at Magnolia, to be carried to Martinsville for interment. When the train arrived at the station, *798the trunks and other baggage were loaded upon the baggage car from a platform, ten to fifteen feet from the ■door of the car, the corpse being on the same platform. The train remained at the station three or four minutes, the usual or a little more than the usual time, and the baggage was all safely loaded. The porters, charged with the duty of loading the baggage, then started with the box containing the corpse from the platform to the train, for the purpose of placing it in the baggage car. Here there is some conflict in the evidence; the porters and other railroad employees saying that the train started to move after they had gotten the corpse to the door of the car, while the brother of appellee said it started before they picked it up from the platform. This variance in the testimony is, in our opinion, of very little, if any, importance. Suffice it to say that the train was moving slowly (having run about ten or twelve feet before it was stopped) when the porters attempted to lift the box and place same in the baggage car, and because of some obstruction the box was dropped upon the ground. Appellee did not see this unfortunate accident, and did not know of its occurrance until some time after-wards. The train was then stopped, and the corpse placed in the baggage car. The brother of appellee was requested to go back in the car and examine the corpse, to ascertain if any damage had been done to the dead child. The box and.casket were opened, and according to the brother’s testimony the little body had been turned completely over upon its face. This was the utmost extent of the damage to or disarrangement of the body, which was remedied and the coffin closed. The father of the child did not know of this inspection of the corpse, but did know of it later, just how long afterwards does not appear. Indeed there is nothing in the record to show when he first heard of the accident, whether the day of its occurrence or some other day.
It is manifest from all the testimony, if there was negligence in moving the train, it is chargeable to the engi*799neer, because lie put the train in motion before he received the necessary signal authorizing him to do so, and, had he not done so, the accident would not have-occurred. The engineer testified that he was looking out for the signal, and was almost sure the conductor gave him the signal, and would have sworn that he did, but for the fact that the conductor said he did-not. This, is the substance of his statement. To excuse his mistake, he says the train was being drawn by two locomotives, he being in charge of the one in the lead; that steam was escaping from the rear locomotive and from the steam pipes connected with the heating system of the train. This steam may have interrupted his vision to such an-extent as to have induced him to think that the conductor signaled him. The jury returned a verdict for plaintiff below for nine hundred and fifty dollars. This was a very deplorable and harrowing accident, and doubtless all who witnessed it Were shocked. The sentiment, which recognizes the sanctity of the dead body of a human being is approved by all normal persons as natural, noble, and fine; and if there was any evidence before-the jury wárranting a belief that the employees of the railroad company were guilty of willful or wanton conduct ^in the handling of the corpse of this infant, we-could not disturb the verdict of the jury.
The trial court instructed the jury that they were-authorized to inflict punitive damages if they believed that the accident was caused on account of the willful, reckless, or capricious negligence in the handling of the coffin or moving the train. Counsel for appellee, in closing their brief, say: “The damage done in this case was never claimed to be a matter of dollars and nickels; to the contrary, the entire suit was for the gross carelessness in the handling of the coffin, and sounded in punitive damages, rather than compensative damages. For this reason the injury to the body and the coffin is only-material in determining the extent of the violence of the fall, and has nothing to do with the right of recovery. *800"We have quoted this statement of counsel, because it clearly and succinctly defines the issue before this court. The damage to the box containing the coffin was inconsequential, and the injury to the corpse consisted in turning it over in the coffin, If there was negligence in the handling of the train, upon the engineer must rest the blame. If there was negligence in the handling of the corpse, it is chargeable to-the porters.
As all men are fallible, and may be honestly mistaken, and may act upon this mistake without incurring any imputation of carelessness, we feel justified in acquitting the engineer of negligence under the undisputed evidence of two witnesses. True, the witnesses were railroad employees, one of whom has no interest in this controversy. It is also true that the jury, in weighing their testimony, had a right to take into consideration their relationship to the appellant; but we know of no rule of law, or reason which would warrant a jury in discarding the testimony of an employee, when no witness or circumstance contradicts his evidence, and when the facts related by the witness are consistent with reason and the circumstances surrounding the event about which he testifies. The porters were active and zealous in their efforts to place the corpse upon the train, and of this there can be no doubt. But did their zeal lead them into attempting to do a thing which a prudent man would characterize as hazardous in the extreme, or were they performing their duty in a capricious or reckless manner, or were they reckless and indifferent as to the consequences, or were they so grossly negligent as to incur the imputation of willfulness? Upon a proper answer to these questions the decision of this case depends.
The train had just begun to move, either before they litfed the coffin from the platform, or after they reached the door of the baggage car. They were handling the ■corpse of an infant, which together with the coffin weighed about seventy-five pounds. They were charged *801with the duty of placing this corpse upon that train, and they were probably impressed with the importance of getting it on. In spite of the fact that the train was moving-slowly, and in spite of the fact that they might have refused to attempt the loading until the train was brought to a standstill, they did put the box up into the car; and because the trunks already loaded were near the door, and obstructed the way, the box slipped and fell to the earth. This is the sum and substance of their offending from the standpoint of appellee.
Why did the porters not succeed in safely placing the box on the train? The answer is made clear by the evidence. The trunks loaded at Magnolia were still near the door, the baggageman not having moved them away, and when the porters placed the box partially in the car, they retained their hold on it, expecting the baggageman to move a trunk and then pull the box inside. The baggageman, seeing the situation, attempted to pull the signal to the engineer to stop the train. In the meantime the porters were walking alongside holding the box, until the train cotilcl be stopped, when they ran against a baggage truck and had to release their hold, thus causing the box to fall to the earth. This is clear and indisputable from a careful reading and re-reading of the entire ■record, and there is no other probable or possible theory deducible from the evidence of all or any one of the witnesses to account for this unfortunate occurrence.
We shall-not enter into- discussion of-the interesting questions of- law regarding property rights in dead bodies.- This is purely -academic and would be profitless. This case must stand or fall upon the issue stated in -counsel’s brief. If the facts, considered from any angle, warranted the instruction authorizing the jury to inflict punitive damages,.this case.must.be affirmed.
. We can. see nothing in the-evidence upon which a reasonably impartial man could charge any employee with wantonness-, Recklessness, or willfulness.'
Reversed and remanded.